DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Li on 02/24/2022.

The application has been amended as follows: 
In the Claims:
Claim 13 has been amended as follows:
13. (Currently Amended) A method to operate a tool to set a downhole element, the method comprising: 
deploying a tool into a borehole that is drilled through a formation, the tool comprising: 
one and only one device mounted on the housing and operable to actuate in response to being subject to a threshold amount of pressure to provide fluid flow into the tool; 
a first piston having a first cross-sectional area and a first stroke length; and 
a second piston having a second cross-sectional area and a second stroke length; flowing fluid through the one and only one device; 

wherein the second amount of force is generated by an actuation of the first piston; and applying a force generated by an actuation of the second piston to set an element deployed proximate the second piston, wherein the first amount of force generates a first amount of pressure to the second piston, and wherein the second amount of force generates a second amount of pressure to the element, and wherein the first amount of pressure is less than the second amount of pressure, and wherein fluid flow through the one and only device causes the force generated by the actuation of the second piston to set the element.

19. (Currently Amended) A method to hydrostatically set a downhole element, the method comprising: 
flowing fluid through one and only one device to provide fluid flow into a tool; 
applying a first hydrostatic force to a first piston to actuate the first piston, wherein the first piston and a second piston are both deployed in a borehole, wherein the first piston has a first cross-sectional area and wherein the second piston has a second cross-sectional area that is less than the first cross-sectional area; 
applying a second hydrostatic force to the second piston, wherein the second hydrostatic force is generated by an actuation of the first piston; and 
applying a force generated by an actuation of the second piston to set a downhole element that is deployed proximate the second piston, 
wherein the first hydrostatic force generates a first amount of pressure to the second piston, and wherein the second hydrostatic force generates a second amount of pressure to the element, 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the claim recites a dual piston actuated pressure intensifier which utilizes pressure chambers housing the pistons and a third chamber between and contacts the pistons.  While multi piston pressure intensifiers are known (see Fripp, 2015/0315871) which utilize pistons in separate chambers running through an isolation wall, but fails to include a chamber which is in contact with both piston surfaces.  Additionally, it would not have been obvious to modify the intensifier to use such a chamber arrangement without substantial redesign and it would likely compromise the function of the tool.
Regarding Claim 13 and 19, the claims recite methods of operating a pressure intensifier/setting a downhole tool using applied pressure which utilize a dual piston assembly which includes one and only one fluid inlet device.  While pressure setting tools using similar piston construction are known (see Fripp, 2015/0315871), such references require multiple pressure inlet structures to actuate each of the pistons.  To modify such a system to utilize one and only one fluid inlet you likely render the tool non-operational without substantial redesign.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676